 

--------------------------------------------------------------------------------

 
RESTRICTED SHARE AGREEMENT
 
(Under the Kaman Corporation
 
2013 Management Incentive Plan)
 
THIS RESTRICTED SHARE AGREEMENT (this “Agreement”), is made and entered into as
of the __ day of ______, 20__, by and between KAMAN CORPORATION, a Connecticut
corporation with its principal office in Bloomfield, Connecticut (the
“Company”), and «FIRST_NAME» «MI» «LAST_NAME», (the “Participant”).
 
 
Grant Date:
 
[Insert Date]
     
Number of Restricted Shares:
 
[Insert Number of Shares]



 
1.  Restricted Share Award.
 
(a)  Subject to the terms and conditions set forth in this Agreement, the
Company hereby grants to the Participant, effective as of the Grant Date set
forth above (the “Grant Date”), the number of Restricted Shares set forth above
(the “Restricted Shares”).  The Restricted Shares are granted under, and are
subject to all of the terms and provisions of, the Kaman Corporation 2013
Management Incentive Plan (the “Plan”). All capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Plan.
 
(b)  The number of Restricted Shares shall be transferred to the Participant as
additional compensation for services rendered to the Company or one of its
Subsidiaries.  The Restricted Shares may be subject to forfeiture during a
specified time period, as more particularly described in Sections 2 and 3 of
this Agreement.
 
(c)  In order for the transfer of Restricted Shares to occur, each Participant
must execute and deliver a copy of this Agreement to the Chief Human Resources
Officer of the Company (the “Custodian”) at the Company’s principal executive
offices located in Bloomfield, Connecticut, within sixty (60) days of the Grant
Date.  Promptly thereafter, the Restricted Shares shall be issued in
uncertificated form and recorded on the shareholder records maintained by the
Transfer Agent and Registrar of the Company’s Common Stock (the “Transfer
Agent”).  If the Restricted Shares are subject to forfeiture, the Custodian will
cause a notation to be placed on such records restricting any transfer of the
Restricted Shares until the end of the applicable Installment Restriction Period
described in Section 2 of this Agreement.  Restricted Shares not subject to
forfeiture at the Grant Date shall also be promptly issued in uncertificated
form to the Participant but without such restrictive notation.
 
(d)  Effective upon the date of issuance to the Participant of the Restricted
Shares registered in the Participant’s name, the Participant will be a holder of
record of the Restricted Shares and will have, subject to the terms and
conditions of this Agreement, all rights of a shareholder with respect to such
Shares including the right to vote such Shares at any meeting of shareholders of
the Company at which such Shares are entitled to vote and the right to receive
all distributions of any kind paid with respect to such Shares.  If
distributions are paid in the form of Shares, any such Shares will be deemed
additional “Restricted Shares” hereunder, will be subject to forfeiture if and
to the same extent as the Shares with respect to which such Shares are paid as a
dividend and will be issued in the same manner as provided in subsection (c)
above.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
2.  Lapse of Restrictions.
 
(a)  All restrictions set forth in Section 3 below will lapse in their entirety
with respect to twenty percent (20%) of the Restricted Shares on each of the
following dates:
 
March 1, 20__
 
March 1, 20__
 
March 1, 20__
 
March 1, 20__
 
March 1, 20__
 
Each such period is called an “Installment Restriction Period.”  Installment
Restriction Periods are collectively referred to as the “Restriction
Period.”  Subject to the following provisions, Restricted Shares subject to an
Installment Restriction Period shall, as of the end of that Installment
Restriction Period, be no longer subject to forfeiture (e.g., they will become
“vested”).
 
(b)  As soon as reasonably practicable after the end of an Installment
Restriction Period, the Custodian will instruct the Transfer Agent to remove the
transfer restriction notation referred to in Section 1(c) of this Agreement;
provided, however, that the Custodian shall not issue such instruction until the
Participant has either (i) paid, or (ii) made provisions satisfactory to the
Committee for the payment of, all applicable tax withholding obligations.
 
(c)  If the Participant’s employment with or other service to the Company or a
Subsidiary terminates during the Restriction Period because of death or
Disability (as defined in Section 22(e)(3) of the Code), effective on the date
of that event all restrictions set forth in Section 3 of this Agreement will
lapse in their entirety with respect to all of the Restricted Shares and all
such Shares shall be vested.
 
(d)  The vesting of Restricted Shares under this Agreement will result in the
Participant’s recognition of income for federal and state tax purposes (and/or
foreign tax purposes, if applicable) and shall be subject to all applicable tax
and tax withholding requirements.  The Company or any Subsidiary shall have the
authority and the right to deduct or withhold, or require the Participant to
remit to the Company, an amount sufficient to satisfy all applicable federal,
state, local and foreign taxes (including Participant’s FICA or employment tax
obligations) required by law to be withheld with respect to the vesting of the
Restricted Shares.  The Company may, in its sole discretion and in satisfaction
of the foregoing requirement, withhold, or allow the Participant to elect to
have the Company withhold, Shares otherwise issuable upon the vesting of any of
the Restricted Shares (or allow the surrender of Shares). The number of Shares
so withheld or surrendered shall be limited to the number of Shares that have a
Fair Market Value on the date of withholding or repurchase no greater than the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to supplemental taxable income.  For purposes of this
paragraph, such withheld or surrendered Shares shall be valued at the closing
price of the Company’s Common Stock in the New York Stock Exchange on the most
recent trading day preceding the date of determination on which sales of the
Shares occurred.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
3.  Restrictions.  The Restricted Shares are restricted and subject to
forfeiture in accordance with and subject to the following provisions:
 
(a)  Except as provided in Sections 2(c) and 3(b), if the Participant’s
employment with or other service to the Company or a Subsidiary terminates
during the Restriction Period, then effective upon the date of termination, all
Restricted Shares which are not vested shall automatically be forfeited to the
Company.  Employment or other service will not be deemed to have terminated for
this purpose by reason of a leave of absence approved by the Committee.
 
(b)  In the event that the Participant’s employment with the Company or a
Subsidiary terminates other than for “Cause” (as defined below) (i) after
attaining age 62 with at least five years of employment service or (ii) after
attaining age 65 (a “Retirement”) during the Restriction Period, effective upon
such Retirement the Restricted Shares which are not vested will automatically be
vested.  For purposes of this Agreement, “Cause” means (x) the willful refusal
by the Participant to perform proper responsibilities of the Participant’s
position with the Company or a Subsidiary, (y) a violation of law by the
Participant which adversely affects the assets, financial position or reputation
of the Company or a Subsidiary, or (z) a violation by the Participant of any
code of ethics, code of conduct or similar policy maintained by the Company or a
Subsidiary.  A Participant’s service shall be deemed to have terminated for
Cause if, after the Participant’s service has terminated, facts and
circumstances are discovered that would have justified a termination for Cause.
 
(c)  None of the Restricted Shares, nor the Participant’s interest in any of the
Restricted Shares, may be encumbered, sold, assigned, transferred, pledged or
otherwise disposed of at any time during the Restriction Period.  In the event
of any such action, all then Restricted Shares shall automatically be forfeited
to the Company effective upon the date of such event.  The Participant will
repay to the Company all dividends, if any, paid on or after the date of the
event with respect to the forfeited Shares.
 
(d)  If the Participant at any time forfeits Restricted Shares pursuant to this
Agreement, the Custodian is authorized to cause such forfeited Shares to be
cancelled and transferred to the Company.  All of the Participant’s rights to
and interest in the Restricted Shares shall terminate upon forfeiture without
payment of consideration.
 
(e)  If Restricted Shares are forfeited under this Agreement, the Custodian
shall direct the Transfer Agent to make appropriate entries upon its records
showing the cancellation of the Restricted Shares and to return the Shares to
the Company.
 
(f)  The Committee shall make all determinations in connection with this
Agreement, including determinations as to whether an event has occurred
resulting in the forfeiture of or lapse of restrictions on Restricted Shares and
all such determinations of the Committee shall be final and conclusive.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
4.  Appointment of Agent.  By executing this Agreement, the Participant, if the
Restricted Shares are subject to forfeiture, irrevocably nominates, constitutes
and appoints the  Custodian as his or her agent and attorney-in-fact for
purposes of surrendering or transferring the Restricted Shares to the Company
upon any forfeiture required or authorized by this Agreement.  This power is
intended as a power coupled with an interest and shall survive the Participant’s
death.  In addition, it is intended as a durable power and shall survive the
Participant’s Disability
 
5.  No Employment Rights.  No provision of this Agreement shall:
 
(a)  confer or be deemed to confer upon the Participant any right to continue in
the employ of the Company or any Subsidiary or in any way affect the right of
the Company or any Subsidiary to dismiss or otherwise terminate the
Participant’s employment at any time for any reason with or without Cause, or
 
(b)  be construed to impose upon the Company or any Subsidiary any liability for
any forfeiture of Restricted Shares which may result under this Agreement if the
Participant’s employment is so terminated, or
 
(c)  affect the Company’s right to terminate or modify any contractual
relationship with a Participant, who is not an employee of the Company or a
Subsidiary.
 
6.  No Liability for Business Acts or Omissions.
 
(a)  The Participant recognizes and agrees that the Board or the officers,
agents or employees of the Company, including the Custodian, their conduct of
the business and affairs of the Company, may cause the Company to act, or to
omit to act, in a manner that may, directly or indirectly, prevent the
Restricted Shares from vesting under this Agreement.  No provision of this
Agreement shall be interpreted or construed to impose any liability upon the
Company, the Board or any officer, agent or employee of the Company, including
the Custodian for any forfeiture of Restricted Shares that may result, directly
or indirectly, from any such action or omission.
 
(b)  In the event of recapitalization, stock split, stock dividend, divisive
reorganization or other change in capitalization affecting the Company’s Shares,
an appropriate adjustment will be made in respect of the Restricted Shares.  Any
new or additional or different Shares or securities issued as the result of such
an adjustment will be deemed included within the term “Restricted Shares”
hereunder, will be subject to forfeiture if and to the same extent as the Shares
with respect to which such adjustment is made and will be issued in the same
manner as provided in Section 1(c) of this Agreement.
 
7.  Interpretation.  This Agreement shall at all times be interpreted,
administered and applied in a manner consistent with the provisions of the Plan.
In the event of any inconsistency between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control and the Plan is
incorporated herein by reference.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
8.  Amendment; Modification; Waiver. No provision of this Agreement may be
amended, modified or waived unless such amendment, modification or waiver shall
be authorized by the Committee; provided, that no such amendment or modification
shall adversely affect the Grantee's material rights under this Agreement
without the Grantee's consent, except to comply with laws, regulations or rules
under Section 18.8 of the Plan.
 
9.  Complete Agreement. This Agreement and the terms and provisions of the Plan
contain the entire agreement of the parties relating to the subject matter of
this Agreement and supersedes any prior agreements or understandings with
respect thereto.
 
10.  Agreement Binding. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns and the Participant, his or
her heirs, devisees and legal representatives.
 
11.  Legal Representative. In the event of the Participant’s death or a judicial
determination of his or her incompetence, reference in this Agreement to the
Participant shall be deemed to refer to his or her legal representative, heirs
or devisees, as the case may be.
 
12.  Business Day. If any event provided for in this Agreement is scheduled to
take place on a day on which the Company’s corporate offices are not open for
business, such event shall take place on the next succeeding day on which the
Company’s corporate offices are open for business.
 
13.  Titles.  The titles to sections or paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the title of any section or paragraph.
 
14.  Consent to Transfer of Data.  By accepting this Agreement, the Participant
hereby consents to the transfer of such Participant’s personal data in
connection with, or as necessary or appropriate for, the administration of this
award and the Plan under which it is issued.
 
15.  Notices.
 
(a)  Any notice to the Company pursuant to any provision of this Agreement will
be deemed to have been delivered when delivered in person to the President or
Secretary of the Company, when deposited in the United States mail, addressed to
the President or Secretary of the Company, at the Company’s corporate offices,
when delivered to the President or Secretary of the Company by electronic mail,
or when delivered to such other address as the Company may from time to time
designate in writing.
 
(b)  Any notice to the Participant pursuant to any provision of this Agreement
will be deemed to have been delivered when delivered to the Participant in
person, when deposited in the United States mail, addressed to the Participant
at the address on the shareholder records of the Company, when delivered to the
Participant by electronic mail, or when delivered to such other address as the
Participant may from time to time designate in writing.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
16.  Administration And Interpretation.  The administration of the Restricted
Share Award evidenced by this Agreement shall be subject to such rules and
regulations as the Committee deems necessary or advisable for the administration
of the Plan.  The determination or the interpretation and construction of any
provision of this Agreement and the Plan by the Committee shall be final and
conclusive upon all concerned, unless otherwise determined by the Board of
Directors of the Company.  This Agreement shall at all times be interpreted and
applied in a manner consistent with the provisions of the Plan, and in the event
of any inconsistency between the terms of this Agreement and the terms of the
Plan, the terms of the Plan shall control, the terms of the Plan being
incorporated herein by reference.
 
17.  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
 
18.  Electronic Delivery. In lieu of receiving documents in paper format, the
Participant agrees, to the fullest extent permitted by law, to accept electronic
delivery of any documents that the Company may be required to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other agreements, forms and communications) in connection with
this and any other prior or future incentive award or program made or offered by
the Company or its predecessors or successors.  Electronic delivery of a
document to the Participant may be via a Company e-mail system or by reference
to a location on a Company intranet site to which the Participant has access.
 
19.  Compensation Recovery.  The Company may cancel, forfeit or recoup any
rights or benefits of, or payments to, the Participant hereunder, including but
not limited to any Shares issued by the Company following vesting of the
Restricted Shares under this Agreement or the proceeds from the sale of any such
Shares, under any future compensation recovery policy that it may establish and
maintain from time to time, to meet listing requirements that may be imposed in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act or
otherwise.  The Company shall delay the exercise of its rights under this
Section for the period as may be required to preserve equity accounting
treatment.
 
20.  Taxes; Limitation on Excess Parachute Payments.  The settlement of this
Award is conditioned on the Participant making arrangements reasonably
satisfactory to the Company for the withholding of all applicable federal,
state, local or foreign taxes as may be required under applicable law.  The
Participant shall bear all expense of, and be solely responsible for, all
federal, state, local or foreign taxes due with respect to any payment received
under this Award Agreement.  Notwithstanding any other provision in this Award
Agreement to the contrary, any payment or benefit received or to be received by
the Participant in connection with a Change in Control or the termination of
employment (whether payable under the terms of this Award Agreement or any other
plan, arrangement or agreement with the Company or one of its Subsidiaries
 (collectively, the “Payments”) that would constitute a “parachute payment”
within the meaning of Section 280G of the Code, shall be reduced to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), but only if, by reason of such
reduction, the net after-tax benefit received by the Participant shall exceed
the net after-tax benefit that would be received by the Participant if no such
reduction was made.  Whether and how the limitation under this Section 20 is
applicable shall be determined under the Section 280G Rules set forth in Exhibit
A, which shall be enforceable as if set forth in this Award Agreement.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement, or caused this
Agreement to be executed, as of the date first written above.
 

 
KAMAN CORPORATION
          By:    
 
Name:
   
Participant:
             
PARTICIPANT
     
«FIRST_NAME» «MI» «LAST_NAME»,
 


 
 
- 7 -

--------------------------------------------------------------------------------

 

Exhibit A—Section 280G Rules


To Restricted Stock Agreement


The following rules shall apply for purposes of determining whether and how the
limitations provided under Section 20 are applicable to the Participant. 


1.  The “net after-tax benefit” shall mean (i) the Payments (as defined in
Section 20) which the Participant receives or is then entitled to receive from
the Company or a Subsidiary or Affiliate that would constitute “parachute
payments” within the meaning of Section 280G of the Code, less (ii) the amount
of all federal, state and local income and employment taxes payable by the
Participant with respect to the foregoing calculated at the highest marginal
income tax rate for each year in which the foregoing shall be paid to the
Participant (based on the rate in effect for such year as set forth in the Code
as in effect at the time of the first payment of the foregoing), less (iii) the
amount of Excise Tax imposed with respect to the payments and benefits described
in (i) above. 


2.  All determinations under Section 20 of this Award Agreement and this Exhibit
A will be made by an accounting firm or law firm that is selected for this
purpose by the Company’s Chief Executive Officer prior to a Change in Control
(the “280G Firm”).  All fees and expenses of the 280G Firm shall be borne by the
Company.  The Company will direct the 280G Firm to submit any determination it
makes under Section 20 of this Award Agreement and this Exhibit A and detailed
supporting calculations to both the Participant and the Company as soon as
reasonably practicable. 


3.  If the 280G Firm determines that one or more reductions are required under
Section 20 of this Award Agreement, the 280G Firm shall also determine which
Payments shall be reduced (first from cash payments and then from non-cash
benefits, in each such case first from amounts not subject to Section 409A of
the Code and then from amounts subject to Section 409A of the Code, with the
Payments that otherwise would be made last in time reduced first)  to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code, and the Company shall pay such reduced amount to
the Participant. 


4.  As a result of the uncertainty in the application of Section 280G at the
time that the 280G Firm makes its determinations under this Section, it is
possible that amounts will have been paid or distributed to the Participant that
should not have been paid or distributed (collectively, the “Overpayments”), or
that additional amounts should be paid or distributed to the Participant
(collectively, the “Underpayments”).  If the 280G Firm determines, based on
either the assertion of a deficiency by the Internal Revenue Service against the
Company or the Participant, which assertion the 280G Firm believes has a high
probability of success or controlling precedent or substantial authority, that
an Overpayment has been made, the Participant must repay to the Company, without
interest; provided, however, that no loan will be deemed to have been made and
no amount will be payable by the Participant to the Company unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Participant is subject to tax under Section 4999 of the Code
or generate a refund of tax imposed under Section 4999 of the Code.  If the 280G
Firm determines, based upon controlling precedent or substantial authority, that
an Underpayment has occurred, the 280G Firm will notify the Participant and the
Company of that determination and the amount of that Underpayment will be paid
to the Participant promptly by the Company. 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
5.  The Participant will provide the 280G Firm access to, and copies of, any
books, records, and documents in the Participant’s possession as reasonably
requested by the 280G Firm, and otherwise cooperate with the 280G Firm in
connection with the preparation and issuance of the determinations and
calculations contemplated by Section 20 of this Award Agreement and this Exhibit
A. 



 
 
- 9 -

--------------------------------------------------------------------------------

 
